Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action in response to the RCE filed on 01/31/2022.
Claims 1, 4 and 9 are currently amended.
Claims 2-3, 5-8 and 10-13 were previously presented.
Therefore, claims 1-13 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are directed to a method, a system which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a graphical user interface, a user device, a display, a website, a user interface, one database, an associative array architecture, a communication interface and a computing device to perform all the steps of the claim.  The graphical user interface, the user device, the display, the website, the user interface, the one database, the associative array architecture, the communication interface and the computing device are recited at a high-level of generality to perform the functions of “detecting…a user input interacting…; determining… based on the detected user input, an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval for using the unique virtual account number; in response to the received input, generating…the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; providing… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; and displaying… a notification of the detected event”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “detecting…a user input interacting…; determining… based on the detected user input, an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval for using the unique virtual account number; in response to the received input, generating…the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; providing… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique retrieving the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; and displaying… a notification of the detected event”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
The claim perform the functions of “detecting…a user input interacting…; determining… based on the detected user input, an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval for using the unique virtual account number; in response to the received input, generating…the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; providing… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; and displaying… a notification of the detected event”, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular 
As for dependent claims 2-8, these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “generating a plurality of unique virtual account numbers, each unique virtual account number being associated with an account and bound with a respective merchant, wherein the plurality of unique virtual account numbers comprise a first unique virtual account number bound with a first merchant; …generating the first unique virtual account number …determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the first unique virtual account number; in response to receiving the input, generating the first unique virtual account number; receiving a plurality of transaction authorization requests from a plurality of merchants, wherein each transaction authorization request indicates a transacting merchant and comprises a unique virtual account number; for each transaction authorization request in the plurality of transaction authorization requests, retrieving a respective unique virtual account number; (i) determine the first merchant bound with a particular one of the respective retrieved unique virtual account numbers, the particular retrieved unique virtual account number being previously bound to the first merchant and reusable only for the first merchant to which it is bound; and (ii) compare the merchant bound with the particular retrieved risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account numbers associated with the account of the user and bound with the merchant, the transaction authorization requests, detected information and compare the bound merchant with the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a graphical user interface, a user device, a user interface, a website, one database, an associative array architecture, a communication interface and a computer device to perform all the steps of the claim.  The graphical user interface, the user device, the user interface, the website, the one database, the associative array architecture, the communication interface and the computer device are recited at a high-level of generality to perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; displaying …a notification of the detected event”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular 
As for dependent claims 10-13, these claims recite limitations that further define the abstract idea noted in claim 9.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-13 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…The Claims Do Not Recite a Judicial Exception, The Office fails to “point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception explain why those claim limitations set forth or describe a judicial exception.” MPEP § 2106.07(a) (emphasis added), and the Claims Integrate Any 
Answer 1: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; providing…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Please see 2019 PEG, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices Reg. at 52-54).
(Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”.
Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; providing…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event” in the Applicant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the falls within the subject matter groupings of abstract ideas enumerated of “Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Therefore, the Applicant’ claim recites an abstract idea under Prong One. (Alice, 573 U.S. at 219–20 (concluding that use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea); id. (describing the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’); Bilski, 561 U.S. at 611–612 (concluding that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea).
In addition, the claim includes the additional elements of a graphical user interface, a user device, a user interface, a website, one database, an associative array architecture, a communication interface and a computer device to perform all the steps of the claim.  The graphical user interface, the user device, the user interface, the website, the one database, the associative array architecture, the communication interface and the computer device are recited at a high-level of generality to perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Thus, according to The 2019 Revised Patent Subject Matter Eligibility Guidance, the Office does to “point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception explain why those claim limitations set forth or describe a judicial exception.  Thus, Applicant’s claims do recite a judicial exception and the claims Integrate Any Alleged Judicial Exception into a Practical Application.  Applicant’s arguments are not persuasive.
	Argument 2: Applicant argued that: “…Even assuming Applicant’s claims are directed to an abstract idea, which it is not, the combination of the steps represent significantly more than the alleged abstract idea. For example, amended claim 1 recites a useful combination of elements by reciting, in part:
based on the detected user input, an online activity of a user associated with the user device; 

	in response to the detection, causing a display associated with the user device to present, in the graphic user interface, a prompt requesting an approval for using a unique virtual account number associated with an account of the user, ...

	in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; ...

storing, in at least one database and as part of an associative array architecture within at least one memory component, the unique virtual account number bound with the merchant, the associative array including multiple unique virtual account numbers bound with different respective merchants;…

determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture;
detecting an event by determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and

displaying, via a communication interface of a computing device associated with the merchant bound with the generated unique virtual account number, a notification of the detected event.

	(Please see the remarks on pages 18-20).

Answer 2: The Examiner respectfully disagrees.
The claim perform the functions of “detecting…a user input interacting…; determining… based on the detected user input, an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval for using the unique virtual account number; in response to the received input, generating…the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; providing… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; and displaying… a notification of the detected event”, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
	In addition, the additional limitations of the claim perform the functions/elements (please see the Applicant’s remark on pages 18-20): 
determining, based on the detected user input, an online activity of a user associated with the user device; 

	in response to the detection, causing a display associated with the user device to present, in the graphic user interface, a prompt requesting an approval for using a unique virtual account number associated with an account of the user, ...

	in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant associated with the website; ...

storing, in at least one database and as part of an associative array architecture within at least one memory component, the unique virtual account number bound with the merchant, the associative array including multiple unique virtual account numbers bound with different respective merchants;…

determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture;

detecting an event by determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and

displaying, via a communication interface of a computing device associated with the merchant bound with the generated unique virtual account number, a notification of the detected event.

	These additional limitations of the claim perform these elements/functions of “determining, based on the detected user input, an online activity of a user associated with the user device; in response to the detection, causing a display associated with the user device to present, in the graphic user interface, a prompt requesting an approval for using a unique virtual account number associated with an account of the user, ...in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant associated with the website;…storing, in at least one database and as part of an associative array architecture within at least one memory component, the unique virtual account number bound with the merchant, the associative array including multiple unique virtual account numbers bound with different respective merchants; …determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture; detecting an event by determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying, via a communication interface of a computing device associated with the merchant bound with the generated unique virtual account number, a notification of the detected event”, which were conventional limitations because the functions of “determining” based on the detected user input, an online activity, …”causing a display” …, ... “generating”… the unique virtual account number…and “bound” with a merchant associated with the website;…”storing” ... the unique virtual account number bound with the merchant, …”determining”… the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array detecting” …an event by “determining”… a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying, via a communication interface of a computing device associated with the merchant bound with the generated unique virtual account number, a notification of the detected event” do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
	The associative array is further stated at a high level of generality and its broadest reasonable interpretation including multiple unique virtual account numbers bound with different respective merchants.  
Thus, these additional limitations of the claim perform these elements/functions of nothing more than “determining”…, “causing a display”…, “generating” … and “bound” with a merchant …”;…”storing”, … the unique virtual account number…, “determining”… the merchant bound…; “detecting” an event by “determining a mismatch” between the transacting merchant and the merchant bound …; and “displaying”…a notification of the detected event”, which do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular 
	Furthermore, the claim just recites “in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant associated with the website…”, determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture, detecting an event by determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number.
	How would the system “bound” the unique virtual account number with the merchant that improve to another technology or technical field “to addressing the unique problems associated with securing electronic website-based transactions using merchant-account number bindings”? (please see the Applicant’s remark on pages 14-16).
	Does the system encrypt the generated unique virtual account data, decrypting the encrypted unique virtual account data, provide the user the decrypted unique virtual account data, and analyzing the decrypted unique virtual account data based on the user input?
As per the Ultramercial CAFC decision (Ultramercial v. Hulu et al., CAFC 2010-1544, Nov. 14, 2014, pgs. 12-13):
“The claims of the '545 patent, however, are not tied to any particular novel machine or apparatus, only a general purpose computer.  As we have previously held, the Internet is not sufficient to save the patent under the machine prong of the machine-or-transformation test. CyberSource, 654 F.3d at 1370.  It is a ubiquitous information-transmitting medium, not a novel machine.  And adding a computer to otherwise conventional steps does not make an invention patent­ eligible (Alice, 134 S. Ct. at Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.” 
Therefore, using computers to do what computers do is not enough.  Thus, the graphical user interface, the user device, the user interface, the website, the one database, the associative array architecture, the communication interface and the computer device in the Applicant’s claim to perform the elements/functions of “determining” based on the detected user input, an online activity, …”causing a display” …, ... “generating”… the unique virtual account number…and “bound” with a merchant associated with the website;…”storing” ... the unique virtual account number bound with the merchant, …”determining”… the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture; “detecting” …an event by “determining”… a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying, via a communication interface of a computing device associated with the merchant bound with the generated unique virtual account number, a notification of the detected event” is not enough to include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  Therefore, there are no technology results to addressing the unique problems associated with securing electronic website-based transactions using merchant-account number bindings in Applicant’s claim.  Thus, Applicant’s arguments are not persuasive.  
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694